USDC IN/ND case 1:19-cv-00128-HAB-SLC document 22 filed 01/22/21 page 1 of 1


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

PAUL BIRCHMAN and                        )
KATHY BIRCHMAN                           )
                                         )
      Plaintiff,                         )
                                         )
v.                                       ) CASE NUMBER: 1:19 CV 0128-HAB
                                         )
UNITED STATES OF AMERICA,                )
                                         )
      Defendant.                         )
________________________________________ )

                                   OPINION AND ORDER

       This matter is before the Court subsequent to an Opinion and Order entered on January 6,

2021, wherein the Court directed the Plaintiffs to show cause why this case should not be dismissed

for failure to prosecute and failure to comply with the discovery process. (ECF No. 21). Plaintiffs

were ordered to respond on or before January 20, 2021, and were warned that a failure to respond

would result in dismissal of the action without further notice. The time to respond has now passed

with no response from the Plaintiffs. Accordingly, the Defendant’s Motion to Dismiss Plaintiffs’

Complaint for Failure to Prosecute (ECF No. 19) is GRANTED. The CLERK is directed to

DISMISS this case and enter judgment in favor of the Defendant.

SO ORDERED on January 22, 2021.

                                             s/ Holly A. Brady
                                             JUDGE HOLLY A. BRADY
                                             UNITED STATES DISTRICT COURT
